Citation Nr: 1704964	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  12-24 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee subluxation prior to April 5, 2012, 20 percent from April 5, 2012 to December 3, 2013, and 30 percent thereafter.

2. Entitlement to an initial rating in excess of 10 percent for right knee limitation of flexion prior to December 4, 2013, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1990 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted a 20 percent rating for right knee subluxation and a separate 10 percent rating for limitation of flexion of the right knee.

The Veteran testified at a March 2015 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

In a January 2014 rating decision, during the pendency of the present appeal, the RO granted the Veteran a disability rating of 30 percent for right knee subluxation from December 4, 2013, and 20 percent for right knee limitation of flexion from December 4, 2013. Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was previously remanded by the Board in February 2016. There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders). The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

The Board acknowledges that the issues of entitlement to service connection for a gastrointestinal disorder and erectile dysfunction, an increased rating for a service-connected left knee disability, and a total disability rating based upon individual unemployability (TDIU) have been perfected, and certified to the Board. A review of the claims file reveals, however, that the Veteran is awaiting a Board hearing on these issues. As such, the Board will not accept jurisdiction over these issues at this time.  

The issue of entitlement to an increased initial rating for limitation of flexion of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO received the Veteran's claim for an increased rating for a right knee disability on April 5, 2012.

2. From April 5, 2011 to December 3, 2013, the Veteran's right knee subluxation was characterized as a moderate impairment.

3. From December 4, 2013, the Veteran's right knee subluxation was characterized as severe impairment.




CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the Veteran, a rating of 20 percent, but no higher, is warranted for right knee subluxation, from April 5, 2011 to December 3, 2013. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2016).

2. The criteria for a rating higher than 30 percent for right knee subluxation, from December 4, 2013 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). In addition, general notice is required regarding how disability ratings and effective dates are assigned. Id. In this case, the Veteran was sent a letter in June 2012 which satisfied the notice requirements. Thus, the duty to notify has been met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, identified VA treatment records, VA examination reports from July 2012, December 2013, and May 2014, and the Veteran's statements.

The Veteran was afforded VA examinations in July 2012, December 2013, May 2014. When VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The July 2012, December 2013, and May 2014 VA examinations were thorough, adequate, and provided sound bases upon which to base a decision with regard to the present claim. The July 2012, December 2013, and May 2014 VA examiners each personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes. Id. In addition, the VA examiners addressed the functional impact of the Veteran's right knee disability upon ordinary conditions of daily life and work. As a result, the Board finds the July 2012, December 2013, and May 2014 VA examinations to be adequate for rating purposes.  

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case. The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Laws and Regulations - Increased Rating

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7. Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Subluxation of the Right Knee - Analysis

The Veteran is currently in receipt of a 10 percent rating for subluxation of the right knee prior to April 5, 2012, 20 percent from April 5, 2012 to December 3, 2013, and 30 percent thereafter. Subluxation of the right knee is rated under 38 C.F.R. § 4.71a, DC 5257.

DC 5257 provides for a 10 percent disability rating where the recurrent subluxation or lateral instability is "slight," a 20 percent disability rating where the subluxation or lateral instability is "moderate," and a 30 percent disability rating where the subluxation or lateral instability is "severe." 38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in July 2012 to determine the nature and severity of his right knee disability. The VA examiner noted evidence of recurrent right patellar subluxation and opined that it was moderate in severity. The VA examination report indicated that there was a history of subluxation of the right knee with pain and swelling.

The Veteran was afforded a VA examination in December 2013 to determine the nature and severity of his right knee disability. The VA examiner stated that the Veteran's recurrent right patellar subluxation was severe.

The Veteran was afforded a VA examination in May 2014 to determine the nature and severity of his right knee disability. The VA examiner stated that the Veteran's recurrent right patellar subluxation was severe.

The claims folder contains no reports of ankylosis, limitation of extension, non-union or malunion of the tibia and fibula, or genu recurvatum. Therefore, DCs 5256, 5261, 5262, and 5263 are not applicable.

Based on the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating, but no higher, is warranted for right knee subluxation from April 5, 2011, one year prior to the filing of the present claim, to December 3, 2012. From December 4, 2013, the date of the December 2013 VA examination, the maximum schedular rating, 30 percent, is warranted for right knee subluxation. The assigned rating of 20 percent is based on the June 2012 VA examiner's description of the recurrent right patellar subluxation as moderate, and the assigned rating of 30 percent (the maximum schedular rating) is based on the December 2013 and May 2014 VA examiners' description of the Veteran's right patellar subluxation as severe. Substantial probative value was placed on these competent medical assessments of the nature and severity of the Veteran's right knee disability.   

Although there appears now to be a right knee meniscal tear, the Board finds that the Veteran is not entitled to separate ratings under Diagnostic Codes 5258 or 5259 concerning dislocated semilunar cartilage and symptomatic removal of semilunar cartilage respectively. A claimant is entitled to 20 percent rating under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, and is entitled to a 10 percent rating under Diagnostic Code 5259 for symptomatic removal of semilunar cartilage. First, with regard to Diagnostic Code 5258,although the Veteran has been diagnosed with a meniscal tear in his left knee, there is no evidence that the tear is dislocated. 

Neither is the Veteran entitled to a rating under Diagnostic Code 5259. The Board notes that the Veteran has not undergone surgical cartilage removal. It is acknowledged that he has pain, effusion and locking in his right knee. These symptoms are, however, already compensated under the assigned ratings. As such, the Board finds that the Veteran is not entitled to an additional 10 percent rating under Diagnostic Code 5259.

Extraschedular Analysis - Right Knee Disabilities

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  
Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is currently service-connected for major depressive disorder, a right knee disability, a left knee disability, and pseudofolliculitis barbae.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's right knee disability, to include recurrent lateral subluxation, limitation of flexion, and a meniscal tear, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for rating based on recurrent subluxation, lateral instability, dislocation or tearing of the meniscus, "locking," pain, effusion, and limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca at 202.  In this regard, the Veteran's right knee disability is manifested by symptoms of recurrent subluxation, lateral instability, locking, pain, effusion, and limitation of motion.

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.   As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A 20 percent rating, but no higher, for right knee subluxation, from April 5, 2011 to December 3, 2013, is granted.

The criteria for a rating higher than 30 percent, from December 4, 2013, for right knee subluxation, is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to increased disability ratings for bilateral knee disabilities. See 38 C.F.R. § 19.9. VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).

In July 2012, December 2013, and July 2014, the Veteran was afforded VA examinations to determine the nature and severity of his right knee disability.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examination reports do not include joint testing results for pain on active and passive motion, and in weight-bearing and nonweight-bearing. See Correia v. McDonald, 28 Vet. App. 158 (2016). Therefore, a new examination is necessary to obtain the results of such testing.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all updated VA treatment records related to the Veteran's right knee disability, and associate them with the record.



2. Schedule the Veteran for a VA examination to determine the nature and severity of his right knee disability. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner shall test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right and left knees. He or she should specifically describe the point at which pain begins during range of motion testing and any additional functional limitations due to pain.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


